By JUDGE QUINLAN H. HANCOCK
The Court has had this case under advisement in connection with a Motion for Change of Venue filed by Mr. Kelley on September 28, 1990. For the reasons stated below, Mr. Kelley’s motion is denied.
Simply stated, Mr. Kelley waived any objection to venue in this action when he failed to move his objection in the General District Court on or before the day of trial. See Va. Code § 8.01*264. To this end, even though an appeal from a court not of record is tried de novo, the Motion for Change of Venue is denied because the Circuit Court’s jurisdiction is derivative to that of the General District Court. Stacey v. Mullins, 185 Va. 837 (1946).
Additionally, the motion does not adequately address why venue is improper and where venue would be proper. Va. Code f 8.01*264.